SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1322
CA 11-00784
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, CARNI, AND SCONIERS, JJ.


IN THE MATTER OF THE APPLICATION OF MICHAEL
ZIOLKOWSKI AND THOMAS BENNETT,
PETITIONERS-APPELLANTS,

                      V                                             ORDER

TOWN BOARD OF TOWN OF GRAND ISLAND, UPSTATE
CELLULAR NETWORK, DOING BUSINESS AS VERIZON
WIRELESS, RUSSELL COLOSI AND PATRICIA COLOSI,
RESPONDENTS-RESPONDENTS.


RICHARD J. LIPPES & ASSOCIATES, BUFFALO (GREGG S. MAXWELL OF COUNSEL),
FOR PETITIONERS-APPELLANTS.

HODGSON RUSS LLP, BUFFALO (DANIEL A. SPITZER OF COUNSEL), FOR
RESPONDENT-RESPONDENT TOWN BOARD OF TOWN OF GRAND ISLAND.

NIXON PEABODY LLP, BUFFALO (LAURIE S. BLOOM OF COUNSEL), FOR
RESPONDENT-RESPONDENT UPSTATE CELLULAR NETWORK, DOING BUSINESS AS
VERIZON WIRELESS.


     Appeal from a judgment of the Supreme Court, Erie County (Patrick
H. NeMoyer, J.), entered January 5, 2011 in a proceeding pursuant to
CPLR article 78. The judgment dismissed the petition and confirmed
the determinations of respondent Town Board of Town of Grand Island.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    December 23, 2011                   Frances E. Cafarell
                                                Clerk of the Court